DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 21-33 and 36-39 are pending in this application.  Claims 1-20, 34, and 35 have been cancelled.  Claims 38 and 39 have been added.  Claims 21-33 and 36-39 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-33 and 36-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jensen et al (WO 91/00690) in view of Perry et al (J Dairy Sci, vol. 81, no. 2, pages 563-566), Hassan et al (J. Dairy Research), Low et al (Applied and Environmental Microbiology), and Perry et al (J Dairy Sci, vol. 80, no. 5, pages 799-805) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims and the new claims are not seen to influence the conclusion of unpatentability previously set forth.
Jensen et al disclose process for the conventional production of cottage cheese comprising inoculating a milk with lactic acid bacteria, fermenting the milk with the bacteria, and separating the cheese mass or curd from the whey (see entire document, especially Figures 1-4).  Jensen et al disclose Lactobacillus bulgaricus, Streptococcus thermophilus, and Lactobacillus helveticus (see claim 6).
The claims differ as to the specific lactic acid bacteria used.
Perry et al (J Dairy Sci, vol. 81, no. 2, pages 563-566) disclose the production of cheese using a lactic acid bacteria that is capsular polysaccharide producing (see entire document).  Perry et al disclose Streptococcus and Lactobacillus species (see abstract).
Hassan et al disclose a method for preparing cheese curd using a capsular forming lactic acid bacteria (see entire document).
Low et al disclose a method for preparing cheese curd using a capsular forming lactic acid bacteria to provide an improved cheese (see entire document).  Low et al disclose Streptococcus and Lactobacillus species (see abstract).
Perry et al (J Dairy Sci, vol. 80, no. 5, pages 799-805) disclose the production of cheese using a lactic acid bacteria that is capsular polysaccharide producing and chymosin to improve cheese properties such as moisture (see entire document). Perry et al disclose Streptococcus and Lactobacillus species (see abstract).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to use the claimed capsular polysaccharide producing lactic acid bacteria as taught by Perry et al, Hassan et al, Low et al, and Perry et al in that of Jensen et al because the use of capsular polysaccharide producing lactic acid bacteria serves to improve cheese properties.  It is further noted that once the art recognizes a specific lactic acid bacteria, the use and manipulation of the lactic acid bacteria is conventional and obvious to one of ordinary skill in the art.  Applicant is using known components for their art-recognized function to obtain no more than expected results.
Urease negative (Ur-) appears to be an obvious characteristic to the strains of the prior art as the same strains are claimed. 

Response to Arguments
Applicant's arguments filed September 23, 2022 have been fully considered but they are not persuasive.
Applicant argues that there is no motivation to modify Jensen et al and that the claimed invention provides for unexpected results.
As set forth above, Jensen et al disclose process for the conventional production of cottage cheese comprising inoculating a milk with lactic acid bacteria, fermenting the milk with the bacteria, and separating the cheese mass or curd from the whey, wherein Jensen et al disclose Lactobacillus bulgaricus, Streptococcus thermophilus, and Lactobacillus helveticus.  Perry et al disclose the production of cheese using a lactic acid bacteria that is capsular polysaccharide producing. Perry et al disclose Streptococcus and Lactobacillus species.  Hassan et al disclose a method for preparing cheese curd using a capsular forming lactic acid bacteria.  Low et al disclose a method for preparing cheese curd using a capsular forming lactic acid bacteria to provide an improved cheese.  Low et al disclose Streptococcus and Lactobacillus species.  Perry et al disclose the production of cheese using a lactic acid bacteria that is capsular polysaccharide producing and chymosin to improve cheese properties such as moisture.  Perry et al disclose Streptococcus and Lactobacillus species (see abstract).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, all of the references are directed to the conventional production of cheese.
The use of capsular polysaccharide producing lactic acid bacteria serves to improve cheese properties.  It is again noted that once the art recognizes a specific lactic acid bacteria, the use and manipulation of the lactic acid bacteria is conventional and obvious to one of ordinary skill in the art.  

The declaration under 37 CFR 1.132 filed September 23, 2022 is insufficient to overcome the rejection of claims 21-33 and 36-39 based upon 35 U.S.C. 103(a) as set forth in the last Office action because:   the showing does not provide support for unexpected results because they are not commensurate in scope with the broadest claim (claim 21).  Claim 21 generically recites “inoculating a milk substrate with a lactic acid bacteria strain.”  It is specifically noted that the claim is directed to “a” lactic acid bacteria not a mixture of specific strains as set forth in the examples.  
In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
November 4, 2022